ON MOTION TO DISMISS
ORFINGER, Judge.
Appellees’ motion to dismiss the appeal is granted. Appellant’s “motion for clarification” of the final order merely asked the trial court to specify the precise grounds on which the final order of dismissal was based. This motion is not a motion for rehearing nor is it tantamount to a motion to alter or amend the final judgment, as appellant argues. Neither does it qualify as any of the other motions which delay rendition of a final order: Fla.R.App.P. 9.020(g). Because the “motion for clarification” did not delay rendition, and because the notice of appeal was not filed within 30 days after the final order of dismissal was rendered, the notice of appeal is untimely and this court lacks jurisdiction over the appeal.
APPEAL DISMISSED.
UPCHURCH, C.J., and DAUKSCH, J., concur.